Opinion issued March 8, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00348-CV
                            ———————————
                 APR ENERGY HOLDINGS LTD., Appellant
                                         V.
                FORGE GROUP POWER PTY LTD., Appellee


                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-46548


                          MEMORANDUM OPINION

      APR Energy Holdings Ltd. has filed a motion to dismiss the appeal with

prejudice. APR informs this Court that the parties have reached a settlement of the

dispute. Accordingly, APR asks this Court to dismiss the appeal with prejudice and

order each party to bear its own attorneys’ fees and costs.
      We grant the motion. Accordingly, pursuant to rule 42.1 of the Texas Rules

of Appellate Procedure and without regard to the merits of this appeal, we dismiss

this appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the parties who incurred them. See TEX. R. APP. P. 42.1(d).

                                 PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.




                                         2